IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                     No. 02-60310
                                   Summary Calendar



      JOSE RENDON-CORTEZ,

                                                       Petitioner,

                                          versus

      IMMIGRATION AND NATURALIZATION SERVICE,

                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             (BIA No. A74 592 248 )
          _______________________________________________________
                                February 12, 2003


Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

      The decision below is affirmed for the following reasons:

      1. Jose Rendon-Cortez (Rendon) appeals the decision of the Board of Immigration

Appeals (BIA), rejecting his argument that he was not subject to deportation, and was

      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
instead entitled to an adjustment of status, because he qualified as a “special immigrant”

minister under 8 U.S.C. § 1101(a)(27)(C). Where, as here, the BIA affirms a decision of

an immigration judge (IJ) for the reasons set forth in that decision, we review the IJ’s

decision. See Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th Cir. 1995). We will not

disturb a factual finding made below if it is supported by substantial evidence.

Fonseca-Leite v. INS, 961 F.2d 60, 62 (5th Cir. 1992).

       2. We see no legal error in the IJ’s analysis of the requirements for status as a

special immigrant minister under the statute and related regulations. The IJ’s factual

findings that Rendon did not meet several of those requirements are supported by

substantial evidence.

       3. Rendon argues that the IJ could not “look behind” the INS approval of a visa

application filed on his behalf seeking special immigrant status, appellant’s brief at 10,

suggesting that the approval operated as some sort of administrative res judicata. The

record, for reasons which are not explained, indicates that such a visa application was

both approved by a Mesquite, Texas INS service center, and earlier disapproved by the

director of the INS “Texas Service Center” and the Department of Justice Office of

Administrative Appeals. Regardless, Rendon does not persuade us that in these

circumstances the approval of a visa precluded the IJ from deciding whether Rendon met

the requirements for a special immigrant minister. This proceeding originated, and in our

view remained, a removal proceeding. As we read the statutory provisions relating to

removal proceedings, as a general proposition, possession of a visa would at most shift

                                              2
the burden of proof to the INS to establish that the alien is deportable. See 8 U.S.C. §

1229a(c)(2)(B) (placing burden of proof on alien in removal proceedings to establish that

he is “lawfully present in the United States pursuant to a prior admission”); id. §

1229a(c)(3)(A) (placing burden of proof on the INS “in the case of an alien who has been

admitted to the United States”). Further, even as to burden of proof, the IJ agreed to

reopen the proceedings and reconsider the prior order finding Rendon deportable, based

on Rendon’s “application for adjustment of status as a special immigrant religious

worker.” In this posture, we believe that the burden was on Rendon to establish that he

was entitled to an adjustment of status. See Mamoka v. INS, 43 F.3d 184, 188 (5th Cir.

1995) (placing burden of proof on applicant for adjustment of status). Regardless,

Rendon cites no authority persuading us that the approval of the visa application

precluded the IJ from deciding whether he was entitled to remain in this country as a

special immigrant.

       4. Insofar as Rendon otherwise attempts to argue that the procedures employed in

the administrative proceedings below were improper or denied him due process, his

briefing is so perfunctory and lacking in argument and authority that we deem such

arguments waived. See Dardar v. Lafourche Realty Co., 985 F.2d 824, 831 (5th Cir.

1993) (“Questions posed for appellate review but inadequately briefed are considered

abandoned.”).

       AFFIRMED.



                                             3